Citation Nr: 0316105	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  97-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to July 30, 2001.  

2.  Entitlement to a rating in excess of 40 percent for 
bilateral hearing loss from July 30, 2001.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a noncompensable rating for 
bilateral hearing loss.  In September 2000, the Board 
remanded the case to obtain a new VA audiometric and ear 
examination and possible referral to the VA Central Office 
for initial consideration of an extraschedular rating.  

An August 2001 rating action increased the rating for 
bilateral hearing loss to 30 percent from July 30, 2001, and 
the veteran's March 2002 statement expressed disagreement 
with the 30 percent rating and the July 30, 2001 effective 
date of the increased rating.  A January 2003 rating decision 
increased the rating to 40 percent from July 30, 2001, and a 
May 2003 statement from the veteran's representative 
expressed continued disagreement with the 40 percent rating.  

The claim of entitlement to a compensable rating for 
bilateral hearing loss prior to July 30, 2001, remains before 
the Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Appellate consideration of the issue of entitlement 
to a rating in excess of 40 percent for bilateral hearing 
loss from July 30, 2001 also remains before the Board, but a 
decision is deferred pending completion of the development 
requested in the remand portion of this decision.  




FINDINGS OF FACT

1. The veteran was notified of the October 1988 rating 
decision, which continued the noncompensable rating for 
bilateral hearing loss, by letter dated October 31, 1988, and 
a notice of disagreement was not filed within the prescribed 
time period.  

2.  Following the final October 1988 rating decision, the 
veteran filed his first application for an increased rating 
on March 14, 1996.  

3.  The new rating criteria for hearing loss became effective 
June 10, 1999 and are more favorable to the veteran than the 
old rating criteria effective prior to June 10, 1999.  

4.  Under the old rating criteria effective prior to June 10, 
1999, the April 1996 and July 1997 VA audiological 
examinations demonstrate no more than Level III hearing 
impairment in the right ear and Level III hearing impairment 
in the left ear, and the July 30, 2001 VA audiological 
examination demonstrates no more than Level VII hearing 
impairment in the right ear and Level VI hearing impairment 
in the left ear.  

5.  Under the new rating criteria effective June 10, 1999, 
the April 1996 and July 1997 VA audiological examinations 
demonstrate no more than Level V hearing impairment in the 
right ear and Level VI hearing impairment in the left ear, 
and the July 30, 2001 VA audiological examination 
demonstrates no more than Level VII hearing impairment in the 
right ear and Level VII hearing impairment in the left ear.  

6.  The earliest date on which it was factually ascertainable 
that bilateral hearing loss had become 40 percent disabling 
was at the July 30, 2001 VA audiological examination, which 
demonstrated Level VII hearing impairment in the right ear 
and Level VII hearing impairment in the left ear.  




CONCLUSIONS OF LAW

1.  The October 1988 rating decision, which continued the 
noncompensable rating for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.201, 20.202, 20.302 (2002).  

2.  The criteria for a compensable rating for bilateral 
hearing loss prior to June 10, 1999 are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 
4.1, 4.2, 4.10 (2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100-6110 (1998) (effective prior to June 10, 1999).  

3.  The criteria for a 20 percent rating for bilateral 
hearing loss from June 10, 1999 to July 30, 2001 are met.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.114, 3.153, 3.155, 3.157, 3.400, 4.1, 4.2, 4.10, 4.85, 
4.86, Diagnostic Codes 6100-6110 (2002) (effective from June 
10, 1999); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998) (effective prior to June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

An August 1972 rating decision, which granted entitlement to 
service connection and an initial noncompensable rating for 
bilateral hearing loss from January 1972, became final 
because the veteran was notified of the decision by letter 
dated August 17, 1972, and a notice of disagreement was not 
filed within the prescribed time period.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302.  A 
November 1983 Board decision, which continued the 
noncompensable rating, became final.  38 U.S.C.A. § 4004; 
38 C.F.R. § 20.1100.  An October 1988 rating decision, which 
continued the noncompensable rating, became final because the 
veteran was notified of the decision by letter dated October 
31, 1988, and a notice of disagreement was not filed within 
the prescribed time period.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.202, 20.302.  Following the 
final October 1988 rating decision, the veteran filed his 
first application for increased rating on March 14, 1996. 

An April 1996 VA audiological examination revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ

1000
2000
3000
4000
Average
RIGHT
55
65
70
80
68
LEFT
65
70
65
85
71

Speech audiometry revealed average pure tone threshold of 68 
decibels and speech recognition ability of 84 percent in the 
right ear and average pure tone threshold of 71 decibels and 
speech recognition ability of 84 percent in the left ear 
using the Maryland CNC list.  The pure tone threshold 
averages were derived by dividing the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz by four.  See 
38 C.F.R. § 4.85(d).  

A May 1996 rating decision continued the noncompensable 
rating, and the veteran perfected a timely appeal of the 
noncompensable rating.  

In June 1997, a VA audiological examination revealed pure 
tone thresholds, in decibels, as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
60
60
70
80
68
LEFT
65
70
70
90
74

Speech audiometry revealed average pure tone threshold 
average of 68 decibels and  speech recognition ability of 84 
percent in the right ear and average pure tone threshold 
average of 74 decibels and speech recognition ability of 90 
percent in the left ear using the Maryland CNC list.   See 
38 C.F.R. § 4.85(d).  

The July 30, 2001 VA audiological examination revealed pure 
tone thresholds, in decibels, as follows: 



HERTZ

1000
2000
3000
4000
Average
RIGHT
65
70
85
85
76
LEFT
75
75
85
80
79

Speech audiometry revealed average pure tone threshold 
average of 76 decibels and speech recognition ability of 64 
percent in the right ear and average pure tone threshold 
average of 79 decibels and speech recognition ability of 68 
percent in the left ear using the Maryland CNC list.   See 
38 C.F.R. § 4.85(d).  

The August 2001 rating action increased the rating to 30 
percent from July 30, 2001, and the veteran expressed 
disagreement with the 30 percent rating and the July 30, 2001 
effective date of increased rating.  The January 2003 rating 
decision increased the rating to 40 percent from July 30, 
2001, and the veteran's representative expressed disagreement 
with the 40 percent rating.  


Fulfillment of VA's duty to assist and inform the veteran

The claim for a compensable rating prior to July 30, 2001, 
may be adjudicated on the merits because the VA has fulfilled 
its duty to assist and inform the veteran in the development 
of the claim in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence  that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available medical records from the 
identified health care providers, and the veteran received VA 
ear and audiological examinations in April 1996, June 1997, 
and July 2001.  The veteran and his representative filed 
several lay statements with the RO, and he provided sworn 
testimony at a June 1997 regional office hearing.  The 
February 1997, August 1997, and January 2003 statements of 
the case and January 2003 supplemental statement of the case 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to a compensable rating prior to July 30, 2001

The effective date for evaluation and award of increased 
disability compensation will be the earliest date that it is 
factually ascertainable that an increase in disability 
occurred, if the earliest claim for increase is received 
within one year after such date.  If the claim for increase 
is received before it is factually ascertainable that the 
increase in disability has occurred, the effective date is 
the date the increase in disability is factually 
ascertainable.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  

To prevail in the claim for increased rating, the veteran 
must prove that his service-connected disability has caused 
greater impairment in his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
The rating for a physical disability must be considered from 
the point of view of the veteran working or seeking work and 
the ability of the veteran's body as a whole, or of a system 
or organ of the body, to function under the ordinary 
conditions of daily life, including employment and self-
support.  It is the responsibility of the rating specialist 
to interpret examination reports in light of the whole 
recorded history and to reconcile various reports into a 
consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for 
hearing loss were revised effective June 10, 1999.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  For the period 
from May 14, 1996, when the veteran filed his earliest claim 
for increased rating, to June 10, 1999, only the old rating 
criteria for hearing loss is applicable.  For the period from 
June 10, 1999, the more favorable of the old and new criteria 
for hearing loss is applicable.  See VAOPGCPREC 3-2000 
(2000).  


Old rating criteria

The old regulations for rating hearing loss state that 
examinations are to be conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The horizontal lines in Table VI represent 
nine categories of percent of discrimination based on the 
controlled speech discrimination test.  The vertical columns 
in Table VI represent nine categories of decibel loss based 
on the pure tone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) is determined for each ear 
by intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to pure tone decibel loss.  For example, with 
percent of discrimination of 70 and average pure tone decibel 
loss of 64, the numeric designation is V for one ear.  The 
same procedure is followed for the other ear.  38 C.F.R. 
§ 4.85(a) (1998).  By impairment of auditory acuity is meant 
the organic hearing loss for speech.  See 38 C.F.R. § 4.87 
(1998).  


Table VI
Numeric Designation of Hearing Impairment
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

PERCENT OF
DISCRIMINATION
0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

Table VIa provides numeric designations based solely on pure 
tone averages and is for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
pure tone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c) (1998).  


Table VIa
Average Pure tone Decibel Loss
38 C.F.R. § 4.87

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The schedular disability rating is derived by mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  After 
levels of hearing impairment are obtained from Table VI or 
VIa, the percentage evaluation is found from Table VII of 
38 C.F.R. § 4.87 by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation for the ear having the poorer hearing.  
For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  38 C.F.R. § 4.85(b) (1998).  


Table VII
Percentage Evaluations for Hearing Impairment
(with Diagnostic Codes 6100-6110)
38 C.F.R. § 4.87
XI
100
(61
10)










X
90
(61
09)
80
(61
08)









IX
80
(61
08)
70
(61
07)
60
(61
06)








VII
I
70
(61
07)
60
(61
06)
50
(61
05)
50
(61
05)







VII
60
(61
06)
60
(61
06)
50
(61
05)
40
(61
04)
40
(61
04)






VI
50
(61
05)
50
(61
05)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)





V
40
(61
04)
40
(61
04)
40
(61
04)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)




IV
30
(61
03)
30
(61
03)
30
(61
03)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
01)
10
(61
01)



III
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
20
(61
02)
10
(61
02)
10
(61
01)
10
(61
01)
0
(61
00)


II
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)

I
10
(61
01)
10
(61
01)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)
0
(61
00)

XI
X
IX
VII
I
VII
VI
V
IV
III
II
I




New rating criteria

Under the new regulations for hearing loss, effective June 
10, 1999, an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a) (2002).  

Table VI, "Numeric Designation of Hearing Impairment Based on 
Pure tone Threshold Average and Speech Discrimination," is 
essentially unchanged and is still used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination (horizontal rows) and the pure tone threshold 
average (vertical columns).  The Roman numeral designation is 
still located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
38 C.F.R. § 4.85(b) (2002).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is also essentially 
unchanged and still used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the pure tone threshold average.  It is still supposed to 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., but for first time, it is also supposed to be used when 
indicated under 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) 
(2002).  

What changed on June 10, 1999 is that, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, which is 
shown in the April 1996, June 1997, and July 2001 VA 
audiological examination reports, the rating specialist is to 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  38 C.F.R. § 4.86(a) (2002).  See 38 C.F.R. 
§ 4.86(b) (2002).  The new provision was added after 1991 
studies by the Veterans Health Administration's Audiology and 
Speech Pathology Service identified veterans with certain 
patterns of hearing impairment that could not always be 
accurately assessed because the speech discrimination test 
might not reflect the severity of communicative functioning.  
See 64 Fed. Reg. 25,202, 25,203 (June 10, 1999).  

In any event, "pure tone threshold average," as used in 
Tables VI and VIa, is still the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  This average is used in all cases (including those in 
§ 4.86) to determine the Roman numeral designation for 
hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) 
(2002).  Table VII, "Percentage Evaluations for Hearing 
Impairment," is essentially unchanged and is still used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal rows represent the ear having the better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is still located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e) (2002).  


Analysis

In adjudicating the claim, the Board will rate the April 
1996, July 1997, and July 30, 2001 VA audiological 
examinations under the old criteria prior to June 10, 1999 
and under the more favorable of the old and new rating 
criteria for hearing loss from June 10, 1999.  See VAOPGCPREC 
3-2000 (2000); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Codes 
6100-6110 (2002) (effective from June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1998) (effective 
prior to June 10, 1999).  

In April 1996, average pure tone threshold was 68 decibels 
and speech recognition ability was 84 percent in the right 
ear, and average pure tone threshold was 71 decibels and 
speech recognition ability was 84 percent in the left ear 
using the Maryland CNC list.  In June 1997, average pure tone 
threshold was 68 decibels and speech recognition ability was 
84 percent in the right ear, and average pure tone threshold 
was 74 decibels and speech recognition ability was 90 percent 
in the left ear using the Maryland CNC list.  This means 
that, in April 1996 and June 1997, Table VI yielded Level III 
hearing impairment in the right ear and Level III hearing 
impairment in the left ear, and those Levels intersected at a 
0 percent rating under Diagnostic Code 6100 on Table VII.  
See 38 C.F.R. § 4.85(e), Tables VI, VII; Lendenmann, 3 Vet. 
App. at 349.  Similarly, in April 1996 and June 1997, Table 
VIa yielded Level V hearing impairment in the right ear and 
Level VI hearing impairment in the left ear, and those levels 
intersected at a 20 percent rating under Diagnostic Code 6102 
on Table VII.  See 38 C.F.R. § 4.85(e), Tables VIa, VII; 
Lendenmann, 3 Vet. App. at 349.  I

It was not factually ascertainable at the April 1996 and June 
1997 VA audiological examinations that a 40 percent rating 
was warranted, but it was certainly ascertainable that a 20 
percent rating was warranted starting sometime in the period 
from March 14, 1996 to July 30, 2001.  Where compensation is 
awarded or increased pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2002).  

The effective date for the new 38 C.F.R. § 4.86(a), which 
allows use of the higher numeric designations from Table VI 
or VIa when each of the pure tone thresholds at 1000, 2000, 
3000 and 4000 Hertz is 55 decibels or higher, is June 10, 
1999.  See 64 Fed. Reg. 25,202, 25,203 (June 10, 1999); 
38 C.F.R. § 4.86(a) (2002) (effective from June 10, 1999).  
Because the earliest claim for increased rating was filed on 
March 14, 1996, before the June 10, 1999 effective date of 
the new 38 C.F.R. § 4.86(a), the effective date for the grant 
of the 20 percent rating for bilateral hearing loss is the 
later date, which is June 10, 1999.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114(a), 3.400(p).  

The noncompensable rating will be continued prior to June 10, 
1999, because the Chief of the Audiology Clinic did not 
certify that language difficulties or inconsistent speech 
audiometry scores made use of both pure tone average and 
speech discrimination inappropriate.  See 38 C.F.R. § 4.85(c) 
(1998).  In June 1983, the veteran testified that English was 
his primary language, and in April 1996, a VA examiner opined 
that the veteran's audiological examination results were 
consistent with his clinical records.  Without a legal basis 
to apply Table VIa prior to June 10, 1999, there is no theory 
upon which to grant a compensable rating prior to that date.  

At the July 30, 2001 VA audiological examination, average 
pure tone threshold was 76 decibels and speech recognition 
ability was 64 percent in the right ear, and average pure 
tone threshold was 79 decibels and speech recognition ability 
was 68 percent in the left ear using the Maryland CNC list.  
On July 30, 2001, Table VI yielded Level VII hearing 
impairment in the right ear and Level VI hearing impairment 
in the left ear.  Even more favorable to the veteran, Table 
VIa yielded Level VII hearing impairment in the right ear and 
Level VII hearing impairment in the left ear.  See VAOPGCPREC 
3-2000 (2000).  The horizontal and vertical Level VII numeric 
designations intersected at a 40 percent rating under 
Diagnostic Code 6104 on Table VII.  See 38 C.F.R. § 4.85(e), 
Table VII; Lendenmann, 3 Vet. App. at 349.  Therefore, the 
earliest date on which it was factually ascertainable that 
bilateral hearing loss had become 40 percent disabling was 
July 30, 2001.  

In summary, the noncompensable rating for bilateral hearing 
loss should continue prior to June 10, 1999, and an increased 
rating of 20 percent should be assigned from June 10, 1999 to 
July 30, 2001.  There is no basis upon which to assign an 
effective date prior to July 30, 2001 for the grant of the 40 
percent rating.  The veteran's bilateral hearing loss does 
not more nearly approximate the applicable criteria for 
higher evaluations prior to July 30, 2001, and the evidence 
is not so evenly balance that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2002); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  

Appellate consideration of the issue of entitlement to a 
rating in excess of 40 percent from July 30, 2001 will be 
deferred pending completion of the development requested in 
the remand portion of this decision.  




ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to June 10, 1999 is denied.  

Entitlement to a 20 percent rating for bilateral hearing loss 
from June 10, 1999 to July 30, 2001 is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  


REMAND

The VA has a duty to assist the veteran in obtaining a 
current VA audiological examination because the last one took 
place in July 2001, approximately two years ago.  The VA 
shall treat an examination or opinion as being necessary to 
make a decision on a claim if the evidence of record does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  
To constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The veteran should be afforded a 
current VA audiological examination.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2002).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner before the examination.  

The VA audiological examiner should 
conduct an audiological examination and 
all other indicated studies, note whether 
the claims file was reviewed prior to the 
examination, and offer a medical opinion 
as to a full description of the effects 
of bilateral hearing loss upon the 
veteran's ordinary activity, including 
employment as a biochemist in a team 
laboratory environment.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  The 
RO should review the requested 
examination report and medical opinion to 
ensure that is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 40 percent for 
bilateral hearing loss from July 30, 2001 
based upon the entire evidence of record.  
The RO should review the record for the 
purpose of making an initial 
determination as to whether the veteran's 
bilateral hearing loss presents such an 
exceptional or unusual disability picture 
as to warrant a referral to the Under 
Secretary for Benefits or the Director of 
the VA Compensation and Pension Service.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49, 
59 (1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


